Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 11/09/2020, Applicant has added new claims, Claims 27 and 28.  
Claims 17 and 18 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1-4, 9-10, 12, 20, 25, 27 and 28 are under consideration. 

Examiner initiated Interview
           In an initial interview with Applicant’s representative Christopher North on Monday 2/08/2021, and then in a follow-up interview on Friday 2/12/2021, the Examiner indicated that Applicant’s arguments regarding the unexpected results were found to be partially persuasive in so far that a composition comprising the claimed copolymers and an unmodified mRNA were able to be used a method of gene delivery comprising more than one administration with a greater affect than DNA, which appeared to be due to a decreased immune response of the composition (see more in the Examiner’s Response to Arguments). However, after Dr. North consulted with the inventor, the inventor was not prepared to limit the scope of the claims to a composition comprising the claimed copolymers and unmodified mRNA.    
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910, prior art of record) in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004, prior art of record), Pitard et al., (WO 2010/026537, see IDS filed 9/28/2016, prior art of record) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012, prior art of record).



Copolymer 904 embodiment

         
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Nicol teaches a method for intracellular delivery of nucleic acids for gene therapy comprising a step of administering a composition comprising a tetrafunctional non-ionic amphiphilic block copolymer and a nucleic acid (Abstract, [0014]).
In regard to claim 1, as per the administration method, Nicol teaches multiple administrations of the composition in a split dose protocol ([0033, 0195, 0205], Examples II & VII). 
In regard to claims 1, and 10, as per the copolymer, Nicol teaches copolymer 904 (alias Tetronics 904) ([0001, 0110, 0202], Example V, Fig. 11, see claims 1, 20, 44, 47, and 50 of Nicol).
In regard to claim 1, as per the nucleic acid, Nicol teaches the nucleic acid is a RNA ([0001, 0054], see claim 13 of Nicol), and discloses mRNA as a nucleic acid [0052].
However in regard to independent claim 1, Nicol is silent with respect to using capped or uncapped mRNA for a method of gene therapy.
In regard to instant claims, Wolf (2004) reduces to practice methods of gene therapy by direct injection of a mRNA composition (Examples 7-11 and 23, col 26-30, 37-38).
nd & 3rd para., Example 5, col 25).
In regard to uncapped RNA as per claims 1, 2 and 3, Wolf (2004) teaches an uncapped unmodified mRNA comprising the 5’ UTR of the encephalomyocarditis virus (EMCV) for improved translation (col 8, 2nd para., Example 21, col 37). Note that Applicant’s specification defines a “modified” RNA as one comprising a modified base or sugar residue (pgs. 12-13 of disclosure).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer 904 as taught by Nicol and choose an uncapped or capped mRNA as suggested Wolf with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, and foremost, in regard to choosing mRNA as the nucleic acid, as stated supra Nicol suggests using RNA, and discloses mRNA as a species. Furthermore, Wolf teaches several advantages of mRNA over DNA vectors including that mRNA does not integrate into the genome of the host cell which can lead to mutations and a predisposition to malignancy (Background, col 1), as well as that the therapeutic protein is produced right away from mRNA (i.e., no transcription is necessary) thereby establishing a rapid therapeutic time course (col 2, 2nd para., see also Example 13, col 32, Fig. 3B). Second, in regard to choosing either capped or uncapped mRNA, since there are typically just two species of mRNA that include either capped or uncapped, for claim 1, the genus of species is so limited it would be obvious rd para.). In regard to uncapped RNA as per claims 1, 2, and 3, Wolf (2004) teaches that the uncapped mRNA comprising the 5’ UTR of EMCV improves translation efficiency (col 8, 2nd para., Example 21, col 37).
Furthermore, in regard to the reasonable expectation of success of using a tetrafunctional non-ionic amphiphilic block copolymer such as 904 with a RNA such as mRNA, Pitard (WO2010) teaches using a tetrafunctional non-ionic copolymer with a siRNA in order to transfect cells (Fig. 5B, p. 34-35, Examples 5-6 of Pitard), thereby establishing a reasonable expectation of success in using other RNAs such as the mRNAs of Nicol in view of Wolf. In other words, Nicol reduces to practice a method for transfecting cells comprising a tetrafunctional non-ionic amphiphilic block copolymer and plasmid DNA (Example V), while Pitard (WO2010) reduces to practice a method for transfecting cells comprising a tetrafunctional non-ionic amphiphilic block copolymer and siRNA (Examples 5 & 6) and also suggests mRNA (p. 17, line 22 of Pitard). Thus, there was a reasonable expectation of success to practice a method for gene therapy by transfecting cells comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.  In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of mRNA with a mRNA, deFougerolles et al., (2013) teach a method of gene therapy comprising a split dose administration of an mRNA formulation ([0561, 0668, 1084-1087], see Example 36), wherein the split-dose regiment produces higher levels of protein from the mRNA than a single administration [0589, 1085]. Thus, it would have been predictably obvious to use more than one administration of a tetrafunctional non-ionic amphiphilic block copolymer and mRNA for gene therapy purposes.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/09/2020 are acknowledged.
Applicant makes the following 5 arguments:
1.  First, Applicant argues that Nicol does not provide a reasonable expectation of success in transfecting mRNA with the claimed tetrafunctional non-ionic amphiphilic 
Applicant's first arguments have been fully considered but they are not persuasive.
First, in regard to choosing mRNA when following the method of Nicol et al., as stated supra and in the Office actions mailed 9/19/2018, 7/10/2019, 1/21/2020, and 8/07/2020, Nicol explicitly teaches the nucleic acid to be transfected is a RNA ([0052], see also claim 13 of Nicol). Furthermore, Nicol states “By “nucleic acid” is meant both RNA and DNA including: cDNA, genomic DNA,… RNA or mRNA.” Thus, Nicol discloses mRNA as a nucleic acid. Applicant is reminded that although Nicol does not provide a preferred embodiment of a method using a mRNA with the taught polymers or teaches that transfection is with DNA, the MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the mRNA nucleic acid to be included in the method taught by Nicol is a typical agent found in the gene therapy arts (see also Wolf et al,. deFougerolles et al., and Kariko et al.). Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, the secondary reference of Wolf teaches several advantages of mRNA over DNA vectors including that mRNA does not integrate into the genome of the host cell which can lead to mutations and a predisposition to malignancy (Background, col 1), as well as that the therapeutic protein is produced right away from mRNA (i.e., no transcription is necessary) thereby establishing a rapid therapeutic time course (col 2, 2nd para., see also Example 13, col 32, Fig. 3B). Applicant is reminded that a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In regard to the reasonable expectation of success of choosing mRNA, as a first matter, Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Thus, Attorney statements regarding the inoperability of the prior art method to use mRNA for st two para.). Thus, it would have been predictably obvious to one of ordinary skill in the art to substitute the DNA of Nicol with the mRNA of Wolff, and ensure good mRNA stability and high translation efficiency.
In regard to the reasonable expectation of success of substituting DNA for mRNA, as stated supra, (1) the reference of Nicol et al. contained a detailed enabling methodology using the copolymers and plasmid DNA that could easily be applied to other nucleic acids, (2) Nicol, Wolf and Pitard provide suggestions to apply the taught method to use mRNA as the nucleic acid, and (3) the success of gene delivery with plasmid DNA and siRNA with copolymers as demonstrated by Nicol and Pitard, respectively, suggest modification of the method of Nicol to include other nucleic acids (to wit, mRNA) would be successful with the claimed tetrafunctional non-ionic amphiphilic block copolymers. Furthermore, both Wolf and deFougerolles also demonstrate that in addition to lipid based formulations, even naked mRNAs are able to be used for gene therapy (see Table in col 27 with Formulation #2 of Wolf; as well as Table 61, “Epo-Saline” of deFougerolles). Thus, despite the structural differences between DNA and siRNA versus mRNA, any conclusions of unpredictability have to be Id. at 1364, 83 USPQ2d at 1304.
	
2. Second, Applicant argues Wolff is silent to methods comprising mRNA the claimed tetrafunctional non-ionic amphiphilic block copolymers. Furthermore, Applicant argues that Wolff demonstrates that mRNA for gene expression with a 25-50% failure in their best formulations, and therefore could not have predicted the advantages of mRNA with the claimed tetrafunctional non-ionic amphiphilic block copolymers (p. 8 of Remarks).
Applicant's second arguments have been fully considered but they are not persuasive.
Second, in regard to the 5 different formulations taught by Wolff for CAT mRNA (see Table of col 27), it must be noted that formulation 1 is a negative control, so there should be no mRNA expression, formulation 2 is essentially naked mRNA in media,  and formulations 3 and 4 are the preferred embodiments, while formulation 5 is an extremely high dose of DOTMA, which is toxic to cells (see col 22, line 28 of Wolff). Thus, the 3 out of 5 of the mRNA formulations of Wolff provide expression. As stated supra, absolute predictability is required in an obviousness-type rejection, and since Wolf and deFougerolloes both teach that mRNAs can be used in gene therapy with both 
In response to Applicant's piecemeal analysis of the Wolff reference, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981). In instant case, de Fougerolles demonstrates that mRNA can be extremely successful in an in vivo gene therapy method, wherein every animal injected with luciferase mRNA showed expression (p. 157, Table 1), thereby suggesting that the limited success of Wolff was not to do with the mRNA, but the toxicity of the cationic lipids used.

3. Third, Applicant argues Pitard is directed to tetrafunctional non-ionic amphiphilic block copolymers and siRNA, not mRNA, which differ in both structure and function. Applicant goes on to argue that because of these differences there is no basis to assert that mRNA is encompassed by a “nucleic acid” or “RNA”. Thus, Pitart provides no reasonable expectation of success in using a mRNA with the claimed tetrafunctional non-ionic amphiphilic block copolymers. Furthermore, Applicant argues that Pitard teaches the PPO-PEO block copolymers act as steric stabilizers to be included with a negatively charged nucleic acid and a cationic transfection agent, and there would be no motivation to choose PPO-PEO block copolymers without hindsight (p. 8-10 of Remarks).
Applicant's third arguments have been fully considered but they are not persuasive.
plasmid DNA (Example V) and Wolff suggests mRNA over plasmid DNA for reasons of safety and rapid protein production, while Pitard (WO2010) reduces to practice a method for transfecting cells comprising the claimed tetrafunctional non-ionic amphiphilic block copolymer (i.e., copolymer 704) and siRNA (Examples 5 & 6) and also suggests mRNA (p. 17, line 22 of Pitard). Thus, there was a reasonable expectation of success to practice a method for gene therapy by transfecting cells comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.   In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated supra, the success of gene delivery with plasmid DNA and siRNA with the block copolymers as taught by Nicol and Pitard, respectively, suggest modification of the method of Nicol to include other nucleic acids (to wit, mRNA) would be successful.  
Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Applicant fails to specifically exclude the step of including a co-lipid in either the claims or the specification. 

4. Fourth, Applicant argues deFougerolles is silent to PPO/PEO based tetrafunctional non-ionic amphiphilic block copolymers, and uses a lipoplexes in a method of delivering mRNA by a split dose in Example 36, and are not equivalent to using a mRNA with the claimed tetrafunctional non-ionic amphiphilic block copolymers (p. 9-10 of Remarks). Furthermore, Applicant argues that Example 35 of deFougerolles demonstrates a single administration of a capped EPO mRNA in an undisclosed formulation (p.16 of Remarks). Finally, Applicant argues that in regard to dependent claims 2 and 3, deFougerolles teaches mRNAs a being naturally capped in eukaryotic hosts, thereby supporting the non-obviousness of using an uncapped mRNA (p. 18 of Remarks).

While deFougerolles may discloses that capping naturally occurs to endogenous mRNA, it was well known that the capping reaction occurs in the nuclease after the beginning of transcription, while the translation of the mRNA occurs in the cytoplasm. Thus, the uncapped mRNAs taught by the prior art need only be delivered to the cytoplasm of the cells, where they would remain uncapped as being translated. Furthermore, as stated supra, Wolf explicitly teaches both the “polio virus 5’untranslated region can promote translation of mRNA without the usual 5’ cap” (col8, lines 38-39), as wells as the 5’ UTR of the encephalomyocarditis virus (EMCV) can “increase translation of an uncapped mRNA 4 to 7-fold…These EMC sequences thus have the ability to direct efficient translation from uncapped messengers” (col 37, lines 26). As stated supra in regard to Applicant's piecemeal analysis of the deFougerolles reference, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references
Furthermore, in regard to the formulations of deFougerolles, it must be noted that deFougerolles provides multiple working examples of in vivo gene therapy with mRNA (e.g., Examples 32-36), wherein the mRNAs are combined with lipoplexes, as well as formulation buffer (which appears to be phosphate-buffered saline). Although deFougerolles does not teaches the claimed copolymers, the Examiner has provided the reference of deFougerolles to support that there was a reasonable expectation of success in using mRNA in gene therapy. As noted supra, both Tables 55 & 61 of deFougerolles indicate that mRNAs work for gene therapy if they are formulated in 

5. Fifth, Applicant argues that the inventor unexpectedly observed that combining mRNA and block copolymers 704 and 904 in a method comprising more than one administration provided clinically relevant advantages. Specifically, Applicant argues that Example 4 and Figure 4 of Applicant’s disclosure demonstrate the effects on hematocrit in mice injected at repeated intervals with EPO mRNA formulated with copolymers 704 or 904. Applicant notes that following each injection, there was a long-lasting effect on hematocrit up to 30 days. Applicant argues that this was surprising compared to the effects on hematocrit in mice injected at repeated intervals with EPO DNA formulated with copolymer 704 (p. 11-15 and 19 of Remarks). 
In addition, Applicant argues Figure 4D demonstrates that it was also surprising that there was no immune response associated with the administration of mRNA formulated with the copolymer compared to DNA (p. 12 of Remarks).
In addition, Applicant argues that the other working examples in Applicant’s specification include reporters such as luciferase with distinct experimental settings, thereby supporting that the behaviors of the claimed PPO/PEO copolymers should not differ in other modes of administration beyond intramuscular administration (p. 15 of Remarks). 
Moreover, Applicant indicates that the results of Figure 4 from Example 4 were achieved with capped unmodified mRNA (p. 13-14 of Remarks). In addition, Applicant argues that Figure 1 of Example 1 demonstrates that mRNA capping and nucleotide 
Applicant's fifth arguments have been fully considered but they are not persuasive.
In response to Applicant’s arguments for unexpected result, as acknowledged by Applicant, the experiments performed with a compositon comprising copolymers 704 or 904 combined with unmodified mRNA, which is not commensurate in scope with claimed method of mRNA in general, and clearly encompasses modified mRNA as per claim 4.  MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention. Furthermore, both deFougerolles and Kariko explicit teaches that “modified mRNA (mmRNA) are capable (of) eliciting a reduced cellular innate immune response” ([1169] of deFougerolles), and that modifying the mRNA by incorporating pseudouridine “does not induce adverse side-effects or detectable increases in circulating proinflammatory cytokines” (p. 951, 1st para. of Kariko). Thus, because of this reduced cellular immune response to the mRNA is why Kariko can perform multiple injections of modified EPO mRNA and maintain hematocrit levels over time similar to Applicant’s Fig. 4A (see Fig. 2 of Kariko). Accordingly, there is nothing unexpected about being able to perform multiple injections of a modified mRNA without inducing a cellular immune response.
Furthermore, in regard to capped vs. uncapped mRNA in combination with claimed copolymers, the Examiner acknowledges that the data provided in Applicant’s Fig. 2 are directed to capped vs. uncapped and modified vs. unmodified mRNA formulated in dioleyl succinyl tobramycin (DOST), thus it is only Applicant’s Fig. 1 that is 

    PNG
    media_image2.png
    578
    1046
    media_image2.png
    Greyscale

Thus, contrary to Applicant’s assertion, the unmodified mRNA appears to be critical to Applicant’s purported unexpected results in Fig. 4 because the capped modified mRNA still produces an immune response (see Fig. 1C), while the uncapped modified mRNA produces such little beta-Gal, it is not surprising that there is a relatively smaller immune response.
	

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012), as applied to claim 1, in further view of and Kariko et al., (Mol Ther, 2012, 20:948-953).

As stated supra, Nicol, Wolf, Pitard and de Fougerolles et al., suggest a method of gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.
As stated supra, in regard to uncapped RNA as per claim 3, Wolf (2004) teaches an uncapped unmodified mRNA comprising the 5’ UTR of the encephalomyocarditis virus (EMCV) (col 8, 2nd para., Example 21, col 37). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer as taught by Nicol and choose an uncapped mRNA as suggested Wolf with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Wolf (2004) teaches an uncapped mRNA comprising the 5’ UTR of EMCV that improves translation efficiency of cells with uncapped mRNA compared to capped mRNA (col 8, 2nd para., Example 21, col 37)
However, Nicol and Wolf are silent with respect to using based modified mRNA.
In regard to claim 3, Kariko teaches a method for gene therapy by injecting pseudouridine modified mRNA (p. 952, Materials & Methods).
st para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/09/2020 are acknowledged and have been addressed supra.



Claims 12 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910, prior art of record) in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004) and Pitard et al., (WO 2010/026537, see IDS filed 9/28/2016)


Copolymer 904 embodiment

         
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Nicol teaches a composition for intracellular delivery of nucleic acids for gene therapy comprising a step of administering a composition comprising a tetrafunctional non-ionic amphiphilic block copolymer and a nucleic acid (Abstract, [0014]).
In regard to claims 12 and 20, as per the copolymer, Nicol teaches copolymer 904 (alias Tetronics 904) ([0001, 0110, 0202], Example V, Fig. 11, see claims 1, 20, 44, 47, and 50 of Nicol).
In regard to claims 12 and 20, as per the nucleic acid, Nicol teaches the nucleic acid is a RNA ([0001, 0054], see claim 13 of Nicol), and discloses mRNA as a species of nucleic acid [0052].
In regard to claim 20, Nicol teaches a kit comprising the composition for intracellular delivery [0020-0022].
However in regard to in regard to independent claims 12, and 20, Nicol is silent with respect to a composition or kit comprising uncapped mRNA.
In regard to instant claims, Wolf (2004) reduces to practice compositions for gene therapy comprising mRNA (Examples 7-11 and 23, col 26-30, 37-38).
In regard to uncapped RNA as per claims 12 and 20, Wolf (2004) teaches an uncapped unmodified mRNA comprising the 5’ UTR of the encephalomyocarditis virus (EMCV) for improved translation (col 8, 2nd para., Example 21, col 37).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a composition comprising a tetrafunctional non-ionic amphiphilic block copolymer 904 as taught by Nicol and choose an uncapped mRNA as suggested Wolf with a reasonable expectation of success. The ordinary skilled artisan would have nd para., see also Example 13, col 32, Fig. 3B). Second, in regard to choosing uncapped mRNA, since there are typically just two species of mRNA that include either capped or uncapped, the genus of species is so limited it would be obvious to choose uncapped mRNA.  Furthermore, Wolf (2004) teaches that the uncapped mRNA comprising the 5’ UTR of EMCV improves translation efficiency of the uncapped mRNA compared to capped mRNA (col 8, 2nd para., Example 21, col 37)
Finally, in regard to the reasonable expectation of success of utility for a composition comprising a tetrafunctional non-ionic amphiphilic block copolymer such as 904 with a RNA such as mRNA, Pitard (WO2010) teaches using a similar tetrafunctional non-ionic amphiphilic block copolymer (i.e., 704) with a siRNA in order to transfect cells (Fig. 5B, p. 34-35, Examples 5-6 of Pitard), thereby establishing a reasonable expectation of success of other RNAs such as the mRNAs of Nicol in view of Wolf having utility in such a composition. In other words, Nicol reduces to practice a composition for transfecting cells comprising a tetrafunctional non-ionic amphiphilic block copolymer and plasmid DNA (Example V), while Pitard (WO2010) reduces to practice a composition for transfecting cells comprising a tetrafunctional non-ionic siRNA (Examples 5 & 6). Thus, there was a reasonable expectation of success that a composition for transfecting cells comprising the tetrafunctional non-ionic amphiphilic block copolymer 904 and an uncapped mRNA would also have utility. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/09/2020 are acknowledged and have been addressed supra.




Claim 25 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

As stated supra, Nicol, Wolf, Pitard and de Fougerolles et al., suggest a method of gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.
In regard to claim 25, Nicol teaches the method comprises intramuscular injection of the copolymer and the nucleic acid into the subject (Abstract, [0010, 0014 0159], Table 1, see also Fig. 11).

		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA as suggested by Nicol, in view of Wolff et al., and choose intramuscular delivery with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Nicoll explicitly suggests such a route of administration. Furthermore, Wolf teaches that intramuscular delivery is particularly advantageous because (1) in vivo muscle cells are particularly competent in their ability to take up and express polynucleotides (col 10, 1st para.), and (2) because most mammals have proportionally large muscle mass which is conveniently accessed by direct injection through the skin, a comparatively large dose of polynucleotides can be deposited in muscle (col 10, 2nd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/09/2020 are acknowledged and have been addressed supra.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Wolf et al, (US Patent 6,706,694, patented .

As stated supra, Nicol, Wolf, Pitard and de Fougerolles et al., suggest a method of gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.
In regard to claim 27, Nicol teaches the method comprises intramuscular injection of the copolymer and the nucleic acid into the subject (Abstract, [0010, 0014 0159], Table 1, see also Fig. 11).
Furthermore in regard to claim 27, Wolf (2004) reduces to practice a method of gene therapy by direct injection of a mRNA composition via intramuscular injection (Example 7, col 26, Example 11, col 29).
Furthermore, in regard to capped RNA as per claims 1 and 27, as stated supra, Wolf teaches a 7-methylguanosine(5’)ppp(5’) capped mRNA for improved half-life (col 8, 2nd & 3rd para., Example 5, col 25).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA as suggested by Nicol, in view of Wolff et al., and choose intramuscular delivery with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Nicoll explicitly suggests such a route of administration. Furthermore, Wolf teaches that intramuscular delivery is particularly advantageous because (1) in vivo muscle cells are particularly competent in their ability to take up and st para.), and (2) because most mammals have proportionally large muscle mass which is conveniently accessed by direct injection through the skin, a comparatively large dose of polynucleotides can be deposited in muscle (col 10, 2nd para.). Second, in regard to choosing capped mRNA, since there are typically just two species of mRNA that include either capped or uncapped, for claims 1 and 27, the genus of species is so limited it would be obvious to use capped mRNA.  In regard to choosing a capped RNA as per claims 1 and 27, as stated supra, Wolf teaches capped mRNA improved half-life (col 8, 3rd para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

As stated supra, Nicol, Wolf, Pitard and de Fougerolles et al., suggest a method of gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.
In regard to claim 28, Nicol teaches the method comprises intramuscular injection of the copolymer and the nucleic acid into the subject (Abstract, [0010, 0014 0159], Table 1, see also Fig. 11).

Furthermore, in regard to uncapped RNA as per claims 1 and 28, Wolf (2004) teaches an uncapped unmodified mRNA comprising the 5’ UTR of the encephalomyocarditis virus (EMCV) for improved translation (col 8, 2nd para., Example 21, col 37). Note that Applicant’s specification defines a “modified” RNA as one comprising a modified base or sugar residue (pgs. 12-13 of disclosure).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA as suggested by Nicol, in view of Wolff et al., and choose intramuscular delivery with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Nicoll explicitly suggests such a route of administration. Furthermore, Wolf teaches that intramuscular delivery is particularly advantageous because (1) in vivo muscle cells are particularly competent in their ability to take up and express polynucleotides (col 10, 1st para.), and (2) because most mammals have proportionally large muscle mass which is conveniently accessed by direct injection through the skin, a comparatively large dose of polynucleotides can be deposited in muscle (col 10, 2nd para.). Second, in regard to choosing uncapped mRNA, since there are typically just two species of mRNA that include either capped or uncapped, for claims 1 and 28, the genus of species is so limited it would be obvious to use uncapped mRNA.  In regard to uncapped RNA as per claims 1 and 28, as stated supra, Wolf nd para., Example 21, col 37).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary



Claims 1-4, and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537), and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

Copolymer 704 embodiment
        
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Nicol teaches a method for intracellular delivery of nucleic acids for gene therapy comprising a step of administering a composition comprising a tetrafunctional non-ionic amphiphilic block copolymer and a nucleic acid (Abstract, [0010, 0014, 0089, 0093, 0110, 0202]).

However, in regard to claims 1, and 9, as per the copolymer, although Nicol teaches a genus of tetrafunctional non-ionic amphiphilic block copolymers, they are silent with respect to copolymer 704.
Nevertheless, Nicol teaches that the gene therapy method encompasses nucleic acid based vaccination [0155-0158], thus one of ordinary skill in the art would seek other tetrafunctional non-ionic amphiphilic block copolymers used for a similar purpose.
In regard to claims 1 and 9, Beilvert teaches a method for intracellular delivery for gene immunotherapy comprising copolymer 704 and plasmid DNA encoding an antigen (p. 598, Materials & Methods).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer such as 904 as taught by Nicol, and substitute the tetrafunctional non-ionic amphiphilic block copolymer 704 as taught by Beilvert with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Beilvert because copolymer 704 generated a greater humoral response to the nucleic acid encoded antigen than copolymer 904 (p. 601, col 1, last para. of Beilvert).
In regard to claim 1, as per the nucleic acid, Nicol teaches the nucleic acid is a RNA ([0001, 0054], see claim 13 of Nicol), and discloses mRNA as a nucleic acid [0052].

In regard to instant claims, Wolf (2004) reduces to practice methods of gene therapy by direct injection of a mRNA composition (Examples 7-11 and 23, col 26-30, 37-38).
In regard to capped RNA as per claims 1 and 4, Wolf teaches a 7-methylguanosine(5’)ppp(5’) capped mRNA for improved half-life (col 8, 2nd & 3rd para., Example 5, col 25).
In regard to uncapped RNA as per claims 1, 2 and 3, Wolf (2004) teaches an uncapped unmodified mRNA comprising the 5’ UTR of the encephalomyocarditis virus (EMCV) for improved translation (col 8, 2nd para., Example 21, col 37). Note that Applicant’s specification defines a “modified” RNA as one comprising a modified base or sugar residue (pgs. 12-13 of disclosure).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer 704 as suggested by Nicol in view of Beilvert and choose an uncapped or capped mRNA as suggested Wolf with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, and foremost, in regard to choosing mRNA as the nucleic acid, as stated supra Nicol suggests using RNA, and discloses mRNA as a species. Furthermore, Wolf teaches several advantages of mRNA over DNA vectors including that mRNA does not integrate into the genome of the host cell which can lead to mutations and a predisposition to malignancy (Background, col 1), as well as that the nd para., see also Example 13, col 32, Fig. 3B). Second, in regard to choosing either capped or uncapped mRNA, since there are typically just two species of mRNA that include either capped or uncapped, for claim 1, the genus of species is so limited it would be obvious to use either capped or uncapped mRNA.  In regard to choosing a capped RNA as per claims 1 and 4, as stated supra, Wolf teaches capped mRNA improved half-life (col 8, 3rd para.). In regard to uncapped RNA as per claims 1, 2, and 3, Wolf (2004) teaches that the uncapped mRNA comprising the 5’ UTR of EMCV improves translation efficiency (col 8, 2nd para., Example 21, col 37).
Furthermore, in regard to the reasonable expectation of success of using a tetrafunctional non-ionic amphiphilic block copolymer such as 704 with a RNA such as mRNA, Pitard (WO2010) teaches using the tetrafunctional non-ionic copolymer 704 with a siRNA in order to transfect cells (Fig. 5B, p. 34-35, Examples 5-6 of Pitard), thereby establishing a reasonable expectation of success in using other RNAs such as the mRNAs of Nicol in view of Wolf. In other words, Nicol reduces to practice a method for transfecting cells comprising a tetrafunctional non-ionic amphiphilic block copolymer and plasmid DNA (Example V), while Pitard (WO2010) reduces to practice a method for transfecting cells comprising the tetrafunctional non-ionic amphiphilic block copolymer 704 and siRNA (Examples 5 & 6) and also suggests mRNA (p. 17, line 22 of Pitard). Thus, there was a reasonable expectation of success to practice a method for gene therapy by transfecting cells comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.  In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. mRNA, deFougerolles et al., (2013) teach a method of gene therapy comprising a split dose administration of an mRNA formulation ([0561, 0668, 1084-1087], see Example 36), wherein the split-dose regiment produces higher levels of protein from the mRNA than a single administration [0589, 1085]. Thus, it would have been predictably obvious to use multiple administrations of a tetrafunctional non-ionic amphiphilic block copolymer and mRNA for gene therapy purposes.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/09/2020 are acknowledged.
Applicant argues that Beilvart is directed to plasmid DNA encoding an antigen, not mRNA and therefore does not provide a reasonable expectation of success of a gene therapy method comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA. Furthermore, the cited references suggest the unexpected results of multiple administrations of mRNA with the claimed PPO/PEO block coplymers (p. 18 & 21 of Remarks).
Applicant’s arguments have been considered but are not found persuasive.
As stated supra, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, the reference of Nicol et al. contained a detailed enabling methodology using the copolymers such as 904 and plasmid DNA that could easily be applied to other nucleic acids, while Nicol and Wolf provides a suggestion to apply the taught method to use mRNA as the nucleic acid, and the success of gene delivery with plasmid DNA and siRNA as demonstrated by Nicol, Pitard, and Beilvert, suggest modification of the method of Nicol to include other nucleic acids (to wit, mRNA) as well as other copolymers (to wit, 704) would be predictably obvious.  Furthermore, the ordinary skilled artisan would have been motivated to substitute copolymer 704 for the copolymer 904 of Nicol because Beilvert 
In regard to Applicant’s unexpected results, these arguments have been addressed supra. Furthermore, it must also be noted that instant claims place no limitation on the protein encoded by the mRNA. Thus, while a mRNA encoded protein such as EPO might not benefit from an increased humoral response, the encoded antigens of Beilvert would. Again, Applicant’s claims are not commensurate with the purported unexpected results.

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004) and Pitard et al., (WO 2010/026537), and de Fougerolles et al., (US2013/0156849, filed 12/14/2012), as applied to claim 1, in further view of and Kariko et al., (Mol Ther, 2012, 20:948-953).

As stated supra, Nicol, Beilvert, Wolf, Pitard, and de Fougerolles et al., suggest a method of gene therapy comprising the tetrafunctional non-ionic amphiphilic block copolymer 704 and mRNA.
As stated supra, in regard to uncapped RNA as per claim 3, Wolf (2004) teaches an uncapped unmodified mRNA comprising the 5’ UTR of the encephalomyocarditis virus (EMCV) (col 8, 2nd para., Example 21, col 37). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer as taught by Nicol and choose an uncapped mRNA as suggested Wolf with a reasonable expectation of success. The nd para., Example 21, col 37)
However, Nicol and Wolf are silent with respect to using based modified mRNA.
In regard to claim 3, Kariko teaches a method for gene therapy by injecting pseudouridine modified mRNA (p. 952, Materials & Methods).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and uncapped mRNA as taught by Nicol, in view of Wolf and Pitard and substitute a pseudouridine modified mRNA as taught by Kariko with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kariko because pseudouridine modified mRNA are more stable and less of a cellular immune response (p. 950, Fig. 2e, p. 951, Discussion, 1st para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/09/2020 are acknowledged and have been addressed supra.


Claims 12 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910, prior art of record) in view of Beilvert et al., (Human 


Copolymer 704 embodiment
        
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Nicol teaches a composition for intracellular delivery of nucleic acids for gene therapy comprising a step of administering the composition comprising a tetrafunctional non-ionic amphiphilic block copolymer and a nucleic acid (Abstract, [0010, 0014, 0089, 0093, 0110, 0202]).
In regard to claim 20, Nicol teaches a kit comprising the composition for intracellular delivery [0020-0022].
However, in regard to claims 12, and 20, as per the copolymer, although Nicol teaches a genus of tetrafunctional non-ionic amphiphilic block copolymers, they are silent with respect to copolymer 704.
Nevertheless, Nicol teaches that the composition for gene therapy encompasses nucleic acid based vaccination [0155-0158], thus one of ordinary skill in the art would seek other tetrafunctional non-ionic amphiphilic block copolymers used for a similar purpose.
In regard to claims 12 and 20, Beilvert teaches a composition for intracellular delivery for gene immunotherapy comprising copolymer 704 and plasmid DNA encoding an antigen (p. 598, Materials & Methods).

In regard to claims 12 and 20, as per the nucleic acid, Nicol teaches the nucleic acid is a RNA ([0001, 0054], see claim 13 of Nicol), and discloses mRNA as a species of nucleic acid [0052].
However in regard to in regard to independent claims 12, and 20, Nicol is silent with respect to a composition or kit comprising uncapped mRNA.
In regard to instant claims, Wolf (2004) reduces to practice compositions for gene therapy comprising mRNA (Examples 7-11 and 23, col 26-30, 37-38).
In regard to uncapped RNA as per claims 12 and 20, Wolf (2004) teaches an uncapped unmodified mRNA comprising the 5’ UTR of the encephalomyocarditis virus (EMCV) for improved translation (col 8, 2nd para., Example 21, col 37).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a composition comprising a tetrafunctional non-ionic amphiphilic block copolymer 704 as suggested by Nicol in view of Beilvert and choose an uncapped mRNA as suggested Wolf with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, and nd para., see also Example 13, col 32, Fig. 3B). Second, in regard to choosing uncapped mRNA, since there are typically just two species of mRNA that include either capped or uncapped, the genus of species is so limited it would be obvious to choose uncapped mRNA.  Furthermore, Wolf (2004) teaches that the uncapped mRNA comprising the 5’ UTR improves translation efficiency of the uncapped mRNA compared to capped mRNA (col 8, 2nd para., Example 21, col 37)
Finally, in regard to the reasonable expectation of success of utility for a composition comprising a tetrafunctional non-ionic amphiphilic block copolymer such as 704 with a RNA such as mRNA, Pitard (WO2010) teaches using a composition comprising the tetrafunctional non-ionic amphiphilic block copolymer 704 with a siRNA in order to transfect cells (Fig. 5B, p. 34-35, Examples 5-6 of Pitard), thereby establishing a reasonable expectation of success of other RNAs such as the mRNAs of Nicol in view of Wolf having utility in such a composition. In other words, Nicol reduces to practice a composition for transfecting cells comprising a tetrafunctional non-ionic amphiphilic block copolymer and plasmid DNA (Example V), while Pitard (WO2010) reduces to practice a composition for transfecting cells comprising a tetrafunctional non-ionic amphiphilic block copolymer and siRNA (Examples 5 & 6). Thus, there was a mRNA would also have utility. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/09/2020 are acknowledged and have been addressed supra.



Claim 25 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

As stated supra, Nicol, Beilvert, Wolf, Pitard, and de Fougerolles et al., suggest a method of gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.
In regard to claim 25, Nicol teaches the method comprises intramuscular injection of the copolymer and the nucleic acid into the subject (Abstract, [0010, 0014 0159], Table 1, see also Fig. 11).

		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA as suggested by Nicol, in view of Wolff et al., and choose intramuscular delivery with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Nicoll explicitly suggests such a route of administration. Furthermore, Wolf teaches that intramuscular delivery is particularly advantageous because (1) in vivo muscle cells are particularly competent in their ability to take up and express polynucleotides (col 10, 1st para.), and (2) because most mammals have proportionally large muscle mass which is conveniently accessed by direct injection through the skin, a comparatively large dose of polynucleotides can be deposited in muscle (col 10, 2nd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/09/2020 are acknowledged and have been addressed supra.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

As stated supra, Nicol, Beilvert, Wolf, Pitard, and de Fougerolles et al., suggest a method of gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.
In regard to claim 27, Nicol teaches the method comprises intramuscular injection of the copolymer and the nucleic acid into the subject (Abstract, [0010, 0014 0159], Table 1, see also Fig. 11).
Furthermore in regard to claim 27, Wolf (2004) reduces to practice a method of gene therapy by direct injection of a mRNA composition via intramuscular injection (Example 7, col 26, Example 11, col 29).
Furthermore, in regard to capped RNA as per claims 1 and 27, as stated supra, Wolf teaches a 7-methylguanosine(5’)ppp(5’) capped mRNA for improved half-life (col 8, 2nd & 3rd para., Example 5, col 25).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA as suggested by Nicol, in view of Wolff et al., and choose intramuscular delivery with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Nicoll explicitly suggests such a route of administration. st para.), and (2) because most mammals have proportionally large muscle mass which is conveniently accessed by direct injection through the skin, a comparatively large dose of polynucleotides can be deposited in muscle (col 10, 2nd para.). Second, in regard to choosing capped mRNA, since there are typically just two species of mRNA that include either capped or uncapped, for claims 1 and 27, the genus of species is so limited it would be obvious to use capped mRNA.  In regard to choosing a capped RNA as per claims 1 and 27, as stated supra, Wolf teaches capped mRNA improved half-life (col 8, 3rd para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

As stated supra, Nicol, Beilvert, Wolf, Pitard, and de Fougerolles et al., suggest a method of gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA.

Furthermore in regard to claim 28, Wolf (2004) reduces to practice a method of gene therapy by direct injection of a mRNA composition via intramuscular injection (Example 7, col 26, Example 11, col 29).
Furthermore, in regard to uncapped RNA as per claims 1 and 28, Wolf (2004) teaches an uncapped unmodified mRNA comprising the 5’ UTR of the encephalomyocarditis virus (EMCV) for improved translation (col 8, 2nd para., Example 21, col 37). Note that Applicant’s specification defines a “modified” RNA as one comprising a modified base or sugar residue (pgs. 12-13 of disclosure).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of intracellular delivery for gene therapy comprising a tetrafunctional non-ionic amphiphilic block copolymer and mRNA as suggested by Nicol, in view of Wolff et al., and choose intramuscular delivery with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Nicoll explicitly suggests such a route of administration. Furthermore, Wolf teaches that intramuscular delivery is particularly advantageous because (1) in vivo muscle cells are particularly competent in their ability to take up and express polynucleotides (col 10, 1st para.), and (2) because most mammals have proportionally large muscle mass which is conveniently accessed by direct injection through the skin, a comparatively large dose of polynucleotides can be deposited in muscle (col 10, 2nd para.). Second, in regard to choosing uncapped mRNA, since there nd para., Example 21, col 37).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633